UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1428


In re:   CHARLES ELLIS,

                Petitioner.



                 On Petition for Writ of Mandamus
                       (No. 6:06-cr-00037-1)


Submitted:   July 10, 2013                  Decided:   August 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Ellis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles    Ellis   petitions   for   a   writ    of   mandamus,

alleging that the district court has unduly delayed in ruling on

his motion to amend his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion and motion to reconsider its order denying his Fed. R.

Civ. P. 59(e) and 52(b) motions for reconsideration.            He seeks

an order from this court directing the district court to act.

We find the present record does not reveal undue delay in the

district court. *   Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                          PETITION DENIED




     *
       We note that Ellis filed the pending motions on the same
day that he noted appeals from related orders.     We adjudicated
these appeals and the mandate issued on May 8, 2013.



                                  2